UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1365


In Re:   CHRISTOPHER LEE NEAL,

                 Petitioner.




                   On Petition for Writ of Mandamus.
             (2:94-cr-00300-JAB-2; 1:08-cv-00458-JAB-WWD)


Submitted:    July 21, 2009                  Decided:   August 5, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher Lee Neal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Christopher Lee Neal petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

habeas petition.     He seeks an order from this court directing

the district court to act.             We find there has been no undue

delay in the district court.                Accordingly, although we grant

leave to proceed in forma pauperis, we deny as moot the motion

to expedite and deny the mandamus petition.                  We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                               PETITION DENIED




                                        2